DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 are currently pending.

Election/Restrictions
Applicant’s election without traverse of species hypercholesteremia and C section infants, in the reply filed on 7/23/2021 is acknowledged.
Claims 1-9 are being examined in this application, insofar as they read on the elected species of hypercholesteremia and C section infants.

Claim Objections
Claims 1, 6, 8, and 9 are objected to because of the following informalities:
Claims 1, 6, 8, and 9, the recitation of “Bifidobacterium breve” should be italicized.
Claim 8, the sentence should end with a period.
Claims 8-9, line 2, the recitation of “104 to 1012” is suggested to read “104 to 1012”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reducing a risk of occurrence of hypercholesterolemia and/or plasma-cholesterol associated atherosclerosis, by administering the claimed composition to a subject, does not reasonably provide enablement for a method of preventing hypercholesterolemia and/or plasma-cholesterol associated atherosclerosis by administering the claimed composition to a subject instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure. (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
The above factors, regarding the present invention, are summarized as follows:
The breadth of the claims – The breadth of the claims is drawn to a method of improving lipid metabolism by administering a composition comprising Bifidobacterium breve and a mixture of galacto-oligosaccharides and fructo-oligosaccharides.
The Nature of the invention – The nature of the invention is drawn to the administration of a composition comprising Bifidobacterium breve and a mixture of galacto-oligosaccharides and fructo-oligosaccharides for improving lipid metabolism.
The state of the prior art / The predictability or lack thereof in the art – “Prevention” provides the expectation that the diseases/disorders or conditions do not occur in response to a challenge or initiating event. While there is no requirement that prevention must be absolute in all cases, there is a reasonable expectation that some element of prevention can be shown. The standard for such is extremely high, and it is expected that the showing will be actual rather than implied, prophetic, or with a model. The standard of enablement is higher for such inventions because effective preventions of disease conditions are relatively rare and may even be unbelievable in the absence of strong supporting evidence.
With respect to Applicant’s claims to prevention, there are no known compositions that have been demonstrated to prevent hypercholesterolemia and plasma-cholesterol associated atherosclerosis instantly claimed.
For instance, it is noted that non-modifiable risk factors including genetic inheritance play a role in the development of hypercholesterolemia and plasma-cholesterol associated atherosclerosis (Karr 2017, S140 col left – para 2; Santos 2008, p.277 col left – para 2).
The relative skill of those in the art – The relative skill of those in the art is high, with a typical practitioner possessing commensurate degree level, as well as several years of professional experience.
The amount of direction or guidance present – There is no direction or guidance present for the prevention of hypercholesterolemia and plasma-cholesterol associated atherosclerosis by administering Bifidobacterium breve and a mixture of galacto-oligosaccharides and fructo-oligosaccharides.
Bifidobacterium breve and a mixture of galacto-oligosaccharides and fructo-oligosaccharides when compared to a mixture of galacto-oligosaccharides and fructo-oligosaccharides alone.
The presence or absence of working examples – The working examples present in the instant specification are directed to improving lipid metabolism by administering Bifidobacterium breve and a mixture of galacto-oligosaccharides and fructo-oligosaccharides (Examples 1-2). There are no working examples present for the prevention of hypercholesterolemia and plasma-cholesterol associated atherosclerosis by administering Bifidobacterium breve and a mixture of galacto-oligosaccharides and fructo-oligosaccharides.
With respect to the prevention of the instant diseases, there is no evidence of record, which would enable the skilled artisan in the identification of the subjects who have the potential of becoming afflicted with the numerous diseases/disorders or conditions claimed herein. That a single composition can be used to prevent all diseases/disorders and conditions embraced by the claims is an incredible finding for which Applicant has not provided supporting evidence. Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use for preventing any or all of the diseases/disorders or conditions by administering the instant claimed composition.
The quantity of experimentation needed – The quantity of experimentation needed is undue experimentation. Genetics play a role in the development of hypercholesterolemia and plasma-cholesterol associated atherosclerosis. Most treatment strategies in the pharmaceutical and medical fields for diseases / disorders caused by genetic inheritance do not alter the underlying genetic mutation. Such a task has yet to be accomplished in the art and the instant specification provides no particular guidance on how to accomplish such a task.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
Genetech, 108 F.3d at 1366, states that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the composition encompassed in the instant claims, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3, the recitation of “the human subject is above 18 years of age” is indefinite as it is unclear if the recited “human subject” refers to the human subject in the preamble of claim 1 
Claims 8-9, line 3, recites the limitation “non-digestible oligosaccharides”. There is insufficient antecedent basis for this limitation in the claim. Applicant is suggested to amend the claims to recite “the mixture of galactooligosaccharides and fructooligosaccharides” in order to overcome this rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 depends from claim 1. Claim 1 recites “a mixture of galactooligosaccharides and fructooligosaccharides”, and Claim 8 recites “non-digestible oligosaccharides”, which fails to further limit the subject matter of Claim 1.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Speelmans et al (US 9,314,047 B2; 4/19/2016) in view of Arampatis (EP2359838A1; 8/24/2011. Cited on IDS).
The instant claims recite a method of preventing and/or reducing the risk of occurrence of hypercholesterolemia in a human subject above 5 years of age, comprising administering to the human subject when 0 to 36 months of age a nutritional composition, comprising Bifidobacterium breve and a mixture of galactooligosaccharides and fructooligosaccharides, wherein the nutritional composition is an infant formula or follow on formula or young child formula.
Speelmans teaches a method for providing nutrition to a human infant, said method comprising administering to the infant a composition (col.10 line 23-25) comprising Bifidobacterium breve M-16V (col.3 line 58), galactooligosaccharide (col.7 line 21), and 5 to 1x109 cfu B. breve per gram dry weight of the composition (col.3 line 62-63).
Although Speelmans does not teach the composition is used for preventing and/or reducing the risk of occurrence of hypercholesterolemia in a human subject (claim 1), wherein the human subject is above 18 years of age (claim 3), however, rejected claims do not require the human subject having a specific disease (in other words, claim 1 only require a human subject). The court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In the instant case, the only active method step is the administration of a nutritional composition comprises Bifidobacterium breve and a mixture of galactooligosaccharides and fructooligosaccharides to a human subject when 0 to 36 months of age, which is exactly what is taught by Speelmans. In addition, Arampatis teaches bifidobacteria is useful for treating obesity and hypercholesterolemia in adolescents and adults (Claim 14, para 0052).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Speelmans et al (US 9,314,047 B2; 4/19/2016) in view of Arampatis (EP2359838A1; 8/24/2011. Cited on IDS) as applied to claims 1-3 and 6-7 above, further in view of Swinburn et al (Preventive Medicine. 1999;29:563-570.).
The references cited above do not teach the claimed environment (claim 4).

Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer B. breve and galacto-oligosaccharides and fructo-oligosaccharides to a human subject exposed to an obesogenic environment, since Swinburn discloses that an obesogenic environment promotes obesity, Speelmans discloses that B. breve and galacto-oligosaccharides and fructo-oligosaccharides treat child obesity, and Arampatis discloses that bifidobacteria treats obesity. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to administer B. breve and galacto-oligosaccharides and fructo-oligosaccharides to a human subject exposed to an obesogenic environment with a reasonable expectation of success.

Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Speelmans et al (US 9,314,047 B2; 4/19/2016) in view of Arampatis (EP2359838A1; 8/24/2011. Cited on IDS) as applied to claims 1-3 and 6-7 above, further in view of Hougee et al (US 9,456,629 B2; 10/4/2016).
The references cited above do not teach the method wherein the human subject is an infant born by C-section (claim 5), and the claimed concentrations of galacto-oligosaccharides and fructo-oligosaccharides (claims 8-9).
However, Speelmans does teach the method comprises administering to a human infant galacto-oligosaccharides and fructo-oligosaccharides. Hougee teaches administering to a human infant non-digestible oligosaccharides galacto-oligosaccharides and fructo-oligosaccharides (col.9 line 15-17), wherein the composition is particularly useful as a nutrition for caesarean 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer B. breve and galacto-oligosaccharides and fructo-oligosaccharides to caesarean section delivered infants, since Speelmans and Hougee both disclose an infant formula comprises B. breve and galacto-oligosaccharides and fructo-oligosaccharides, and Hougee specifically discloses such infant formula is particularly useful as a nutrition for caesarean section delivered infants. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to administer B. breve and galacto-oligosaccharides and fructo-oligosaccharides to caesarean section delivered infants with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-10 of co-pending Application No. 16/730,530 (referred to as the ‘530 application).
Claims 1 and 3-10 of the ‘530 application recite a method of preventing and/or reducing the risk of occurrence of fatty liver disease in a human subject above 5 years of age, comprising administering to the human subject when 0 to 36 months of age a nutritional composition, comprising Bifidobacterium breve and a mixture of galacto-oligosaccharides and fructo-oligosaccharides, wherein the nutritional composition is an infant formula or follow on formula or young child formula.
The court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In the instant case, the only active method step is administering to the human subject when 0 to 36 months of age a nutritional composition, comprising Bifidobacterium breve and a mixture of galacto-oligosaccharides and fructo-oligosaccharides, wherein the nutritional composition is an infant formula or follow on formula or young child formula, which is exactly what is taught by the ‘530 application.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of co-pending Application No. 16/730,538 (referred to as the ‘538 application).
Claims 1-9 of the ‘538 application recite a method of preventing and/or reducing the risk of occurrence of hyperinsulinemia, insulin resistance and/or diabetes type 2 in a human subject above 5 years of age, comprising administering to the human subject when 0 to 36 months of age a nutritional composition, comprising Bifidobacterium breve and a mixture of galacto-oligosaccharides and fructooligosaccharides, wherein the nutritional composition is an infant formula or follow on formula or young child formula.
The court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In the instant case, the only active method step is administering to the human subject when 0 to 36 months of age a nutritional composition, comprising Bifidobacterium breve and a mixture of galacto-oligosaccharides and fructooligosaccharides, wherein the nutritional composition is an infant formula or follow on formula or young child formula, which is exactly what is taught by the ‘538 application.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651